Title: To Thomas Jefferson from William Frederick Ast, 20 December 17[93]
From: Ast, William Frederick
To: Jefferson, Thomas



Sir
Richmond 20. Decr. 17[93]

Pray accept my warmest Thanks for Your kind wishes and good Counsels which Your very polite and esteemed favor of 14. Ulto. conveys to me. I shall esteem myself ever happy to cultivate so valuable an Acquaintance as Yours and use my utmost Endeavours to merit Your friendship. Should it ever lay in my power to be of Service to You I shall consider that as one of my happiest Moments.
I have finished three plans and hope to be at Philadelphia in about a fortnight hence—when I shall do myself the honor to wait upon You and shew You the same.
The first is Insurances on Houses, Goods, furniture &a. as mentioned to You before, and will, besides the Utility to the Inhabitants of the United States, keep about five hundred Thousand Dollars ⅌ Annum in this Country.
The Second is Insurances on Vessels, which, besides the great Advantage it will give the Shipping of the United States over other Nations, it will keep upwards of Two Millions of Dollars ⅌ Annum in this Country which [are?] now paid abroad and chiefly to the British.
The Third is Insurances on Goods and freights, which we shall do here for less Premiums a great deal more secure and keep upwards of Three Millions of Dollars ⅌ Annum in this Country which now annually are paid abroad. And this last plan will besides that give a Revenue to Government of upwards of Two Millions of Dollars ⅌ Annum—without laying a Tax on the Inhabitants of the United States. They are the profits which the Underwriters abroad have hitherto enjoyed.
These plans are such that they may be very readily and easily put into
 Execution. I take upon my self to put them, under the Auspices of Government, into Execution and stake my Life for their Solidity.
What I mean by the Auspices of Government is Protection and Support of Laws—we don’t want any Money of Government for the Execution of them.
No doubt the Members of Congress are patriots and as such they will not hesitate to adopt these plans and grant me patents which secure to me the Annuity which I ask—it is trifling to the Nation considering the Utility of my plans and the Money saved to this Country ⅌ Annum. The Annuity which I ask will be paid me by those who benefit by my pl[ans.]
A few days ago I had the pleasure to see Madam Barclay and her sweet family. I mention’d that I should have the honor to write to You. She desires her best respects. I have the honor to be very respectfully Sir Your most obedient & very humble Servant

William Ast

